NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2021*
                                 Decided June 14, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 20-2301

LEE KNOWLIN,                                      Appeal from the United States District Court
     Petitioner-Appellant,                        for the Eastern District of Wisconsin.

      v.                                          No. 19-cv-261-pp

LIZZIE TEGELS, Warden,                            Pamela Pepper,
      Respondent-Appellee.                        Chief Judge.



                                       ORDER

       Lee Knowlin, a Wisconsin prisoner, appeals the district court’s dismissal of his
petition for a writ of habeas corpus. See 28 U.S.C. § 2254. He contends, among other
things, that the state violated his Sixth Amendment right to confrontation when it relied
on hearsay statements to revoke his parole. Because the district court correctly ruled
that Knowlin procedurally defaulted his claims, we affirm.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2301                                                                     Page 2

       Knowlin was paroled in 2017 after serving most of a 20-year sentence for armed
burglary. A year later, the Wisconsin Department of Corrections sought to revoke his
parole because of several rule violations. After a hearing, an administrative law judge
with Wisconsin’s Division of Hearings and Appeals found that Knowlin had violated
several terms of his parole (by sexually assaulting and sex-trafficking three women,
changing both his job and his legal name without notifying his parole officer, failing
several drug tests, and not reporting for supervision). The ALJ revoked Knowlin’s
parole and recommitted him for the nearly four years that remained on his prison term.

      Knowlin unsuccessfully appealed to the administrator of the Division of
Hearings and Appeals. He admitted that he failed to report to his parole officer but
argued that the state had not proved the remaining violations and, moreover, that the
ALJ had denied his Sixth Amendment right to confront his accusers at the parole-
revocation hearing. The administrator denied the appeal, finding that the ALJ’s decision
was supported by a preponderance of evidence.

        Under Wisconsin law, a prisoner seeking judicial review of the denial of an
administrative appeal of a parole revocation must file a certiorari petition in the state
trial court. See Wis. Stat. § 801.02(7)(b); Prison Litig. Reform Act in State ex rel. Cramer v.
Schwarz, 613 N.W.2d 591, 602 (Wis. 2000). Knowlin filed a § 2254 petition in federal
court instead. He asserted that his parole was revoked based on vague and overbroad
rules of supervision; that the state had not proved any violation of those rules; and that
he was denied his due process right during the proceedings to confront his accusers.
Knowlin asked the district court to excuse his failure to petition in state court, see 28
U.S.C. §§ 2254(b)(1)(A), (3)(c), based on his inability to prepay the requisite filing fees
under the Wisconsin Prison Litigation Reform Act. See Wis. Stat. § 801.02(7)(d). (He also
filed several motions for injunctive relief against the revocation order.)

        Two months after filing his § 2254 petition, Knowlin attempted to exhaust his
state-law remedies by filing what he called a combined petition for habeas corpus
and/or certiorari, along with a request to waive prepayment. See Wis. Stat § 814.29(3)(b).
The state trial court construed the filing as a petition for certiorari, see State ex rel.
L’Minggio v. Gamble, 667 N.W.2d 1, 6 (Wis. 2003) (directing courts to construe pro se
petitions based on the substance of their allegations rather than their “label”), and
dismissed it. Knowlin had 90 days to appeal the dismissal in the Wisconsin Court of
Appeals but did not do so. See Wis. Stat. §§ 801.02(1), 808.03(1).
No. 20-2301                                                                   Page 3

       The district court dismissed Knowlin’s habeas petition, finding his claims
procedurally defaulted. Accepting the state’s argument, the court determined that (1)
Knowlin failed to timely present his claims to either the Wisconsin Court of Appeals or
the Wisconsin Supreme Court, (2) the state trial court’s decision rested on an adequate
and independent state ground—the Wisconsin Prison Litigation Reform Act’s
prepayment requirement, Wis. Stat. §§ 801.02(7)(d)—and (3) Knowlin did not show
cause and prejudice to excuse his default or a miscarriage of justice were the court to
deny relief.

       On appeal Knowlin maintains that he was recommitted based on unproven
violations of facially unconstitutional state parole rules. He also argues that the
prepayment requirement of Wis. Stat. §§ 801.02(7)(d) deprives indigent petitioners like
him an opportunity to pursue habeas relief.

       The district court properly dismissed Knowlin’s § 2254 petition on the basis of
procedural default. A petitioner must “fairly present[]” his constitutional claims
through at least one complete round of the state’s appellate review process before
presenting the claims to a federal court for habeas review. O’Sullivan v. Boerckel, 526 U.S.
838, 848 (1999). This includes presenting the claims to the state’s highest court in a
petition for discretionary review. Id. By not appealing the dismissal of his certiorari
petition, Knowlin procedurally defaulted his claims. See Wis. Stat. §§ 808.03(1),
808.10(1); 28 U.S.C. §§ 2254(b)(1)(A), (3)(c); Johnson v. Foster, 786 F.3d 501, 505 (7th Cir.
2015) (reviewing Wisconsin law). And his default precluded the district court from
reviewing the merits of his petition. See Ross v. Lundy, 455 U.S. 509, 518 (1982). Nor did
he excuse his default by demonstrating either cause and prejudice for failing to appeal
to the Wisconsin Court of Appeals or actual innocence. See Schlup v. Delo, 513 U.S. 298,
314–15 (1995).

        Knowlin points us to Clifton v. Carpenter, 775 F.3d 760, 767 (6th Cir. 2014), in
which the Sixth Circuit reversed a procedural-default determination on grounds that
Tennessee’s prepayment requirement for filing habeas petitions, Tenn. Code § 41-21-
812, “unconstitutionally blocked” an indigent prisoner’s access to the courts and
therefore was not an adequate and independent state ground for denying habeas
review. We take no position on Clifton. But as the district court explained, Wisconsin
does have a corrective process available for indigent petitioners who seek leave to
proceed in civil suits without prepaying filing fees—Wis. Stat. § 814.29. Knowlin
forfeited his right to use that process because he had incurred three strikes for filing
matters that were dismissed as frivolous. § 801.02(7)(d). It was his three strikes, and not
No. 20-2301                                                                     Page 4

his indigency alone, that barred him from being allowed to proceed without the
prepayment. See also State ex rel. Tayr Kilaab al Ghashiyan (Khan), 613 N.W.2d 203, 208
(Wis. Ct. App. 2000) (rejecting argument that Wisconsin PLRA suspended writ of
habeas corpus); Adell v. Smith, 618 N.W.2d 208, 211 (Wis Ct. App. 2000) (§ 801.02(7)(d)
does not apply to appeals).

       Finally, Knowlin argues that the district court should have considered his
multiple motions for equitable relief. But the “right way to contest ongoing state
custody” is through a § 2254 petition, not an injunction, and so the district court
properly denied these as duplicative of his habeas petition. Manuel v. City of Joliet, Ill.,
903 F.3d 667, 670 (7th Cir. 2018).

       We have reviewed his remaining claims, and none has merit.

                                                                                  AFFIRMED